STONE, J.
Section 21 of the Declaration of Rights declares, “That no person shall be imprisoned for debt.” In ene-parte John Hardy, 68 Ala. 303, we considered this clause of the Constitution at great length, and held that where the foundation of the injury complained of was the non-payment of a debt — -a debt created by contract, — then by no device could the debtor be imprisoned for its non-payment. We limited the exemption to contract liabilities; for it is manifest that fines, forfeitures, mulcts, damages for a wrong or tort, are not a debt within this clause of the Constitution. Certain duties are cast on all citizens for the welfare.of society ; to serve on juries, to work the public roads, to testify as witnesses, to act as a posse comitalus, when thereto lawfully summoned, and when a citizen, by his own misconduct, exposes himself to the punitive powers of the law, the expense incident to his prosecution and conviction, each and all of these may result in subjecting the defaulter to a money liability. These are not debts incurred bj contract inter partes, but are the result, of being members of the social compact, or body politic.—Ex parte Hardy, supra; Caldwell v. The State, 55 Ala., 133; Cain v. The State, Ib. 170; State, use, eta. v. Allen, 71 Ala. 543; Wightman v. Wightman, 45 Ill. 167; State v. Bauerman, 72 Ala. 252.
An illustration of this principle may be drawn from Coldwell v. The State, supra. We there held that a convicted defendant could be sentenced to imprisonment, or hard labor, for the non-payment of the costs of his conviction. Such costs were only a money liability, but they were not a debt contracted. They were but the expense incident to the mainte-' nance of the law. So, if one indicted be out on bail, he is under a contract to his surety, express or implied, that he will appear at the proper court, and submit himself to be tried. Yet, while he is so at large on bail, his bail or surety may arrest him on his own mere will, deliver him into the custody of the sheriff, and the latter may and must consign him to prison, unless he give other satisfactory *31bail. This is not. imprisonment for debt, bnt a mere method, of relieving his surety of a money liability, incurred by contract.—Cain v. The State, supra.
The appellant in this case was indicted under the act “ to secure payment of fines and costs in criminal cases,” approved February 23rd, 1883. — Sess. Acts, 166. There was a demurrer to the indictment, alleging the unconstitutionality of the statute, which the court overruled. The particular objection to the statute is, that it authorizes imprisonment for debt. "We do not so understand the statute. The charge against the defendant was, not that he refused to pay a debt he had contracted, but that he ran away from the hard labor imposed on him as a punishment for the offense he had committed. He had not worked out the sentence to hard labor, to which he had been condemned. The statute was conceived in the most humane spirit, and offers to convicted offenders the opportunity of selecting their own task master, the kind of service they will render, and of having a voice in the measure of compensation. All these advantages the statute secures to them, if they are so fortunate as to find a friend who will trust them. The confessed judgment, and the contract approved by the court., do not satisfy the offended law, nor pay the penalty imposed. They are but the condition on which the offender is permitted to select how and whom he will serve, in satisfying the broken law. No one would question the constitutionality of a statute, making it indictable for one sentenced to hard labor, to escape or flee from the service. We regard the present statute as substantially that identical thing, tempered to the offender by a humane impulse; and hence, we hold it constitutional. — 4 Cooley’s Blackstone, 5, note 3.
The judgment of the circuit court is affirmed.